USCA11 Case: 21-13256    Date Filed: 05/31/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13256
                  Non-Argument Calendar
                ____________________

DOYLE L. HEARD,
                                           Plaintiff-Appellant,
versus
FLORIDA DEPARTMENT OF
CORRECTIONS SECRETARY,
et al.,
                                                  Defendants,
GOVERNOR OF FLORIDA,
SECRETARY, FLORIDA DEPARTMENT OF
CORRECTIONS,
MELINDA N. COONROD,
Commissioner Secretary,
USCA11 Case: 21-13256            Date Filed: 05/31/2022       Page: 2 of 6




2                         Opinion of the Court                    21-13256

                                                  Defendants-Appellees.
                       ____________________

            Appeal from the United States District Court
                for the Northern District of Florida
              D.C. Docket No. 4:20-cv-00539-WS-MJF
                     ____________________

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Doyle Heard appeals the district court’s dismissal of his 42
U.S.C. § 1983 action against several Florida officials. For the
reasons explained below, we affirm in part and reverse in part with
instructions to grant Heard leave to amend his complaint.
       Heard was convicted of kidnapping and robbery in 1981 and
is currently serving a 65-year sentence. Over a year ago, he filed a
complaint against three Florida officials under § 1983 seeking
“release from unlawful restraint of liberty, monetary
compensation and any punitive or other relief [the] court
determines to be appropriate.” 1




1 All references to Heard’s complaint are to his amended complaint filed in
March 2021. Heard originally filed a complaint in November 2020, but was
given leave to amend solely so that he could resubmit his complaint using the
standard form required by a local rule.
USCA11 Case: 21-13256          Date Filed: 05/31/2022      Page: 3 of 6




21-13256                Opinion of the Court                           3

        Because Doyle is a prisoner, his complaint was reviewed by
the court in the screening process outlined by the Prison Litigation
Reform Act.2 See 28 U.S.C. § 1915A(a). A magistrate judge
recommended that the district court dismiss Heard’s complaint
due to failure to state a claim upon which relief may be granted.
See id. § 1915A(b)(1). The magistrate judge explained that Heard
had “use[d] a § 1983 action to challenge the fact or duration of his
confinement,” a practice forbidden by the Supreme Court.
Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (quotation omitted).
And, the magistrate judge continued, Heard’s claim for damages
also failed because Heard did not show that his conviction or
sentence was invalidated as required by the Supreme Court in
Heck v. Humphrey. See 512 U.S. 477, 486–87 (1994). The district
court adopted the magistrate judge’s report and recommendation
in full and dismissed all of Heard’s claims.
       Heard now appeals on a number of grounds. As an initial
matter, Heard argues that the magistrate judge lacked authority to
issue a report and recommendation on whether Heard’s claims
should be dismissed for failure to state a claim. That is incorrect;
magistrate judges are authorized by statute to submit reports and




2 On appeal, Heard argues that he is not a “prisoner” for the purposes of
§ 1915A. This argument is meritless. Heard is currently incarcerated and
convicted of violations of criminal law, placing him squarely within the
statutory definition of “prisoner.” See 28 U.S.C. § 1915A(c).
USCA11 Case: 21-13256        Date Filed: 05/31/2022    Page: 4 of 6




4                      Opinion of the Court               21-13256

recommendations for the disposition of applications made by
prisoners like Heard. See 28 U.S.C. § 636(b)(1)(B).
       Heard next contends that the district court erred in adopting
the magistrate judge’s recommendation without conducting
“independent findings.” We review a district court’s treatment of
a magistrate judge’s report and recommendation for abuse of
discretion. Stephens v. Tolbert, 471 F.3d 1173, 1175 (11th Cir.
2006). We will not find such abuse where a district court has
considered “the motion, the report and recommendation, the
objections, and the relevant case law, statutes and federal rules.”
Diaz v. United States, 930 F.2d 832, 836 (11th Cir. 1991). And here,
the district court explained that it had “considered the record in
light of Plaintiff’s objections” before adopting the magistrate
judge’s report and recommendation. That review was sufficient.
        Turning to the complaint’s substance, we review de novo a
district court’s sua sponte dismissal of a prisoner complaint for
failure to state a claim under 28 U.S.C. § 1915A. White v. Lemma,
947 F.3d 1373, 1379 (11th Cir. 2020). The district court did not err
in dismissing counts 2, 3, 4, 7, and 11 of Heard’s complaint. Each
of these counts is a direct challenge to the fact or duration of
Heard’s confinement, and each evidently seeks the remedy of
“release from unlawful restraint of liberty.” But as the magistrate
judge correctly explained, such challenges may only be brought
through habeas actions. Wilkinson, 544 U.S. at 78. Dismissal was
thus proper as to these claims.
USCA11 Case: 21-13256        Date Filed: 05/31/2022     Page: 5 of 6




21-13256               Opinion of the Court                        5

       Heard’s remaining claims—1, 5, 6, 8, 9, and 10—are a
different matter. These claims allege an unconstitutional ex-post-
facto application of the Prison Litigation Reform Act as to Heard
(claim 1); violations of the Eight Amendment’s Cruel and Unusual
Punishments Clause (claims 5 and 10); deliberate indifference and
fraud constituting violations of “state and federal legal precedents”
(count 6); a violation of the Fourth Amendment’s probable cause
requirement (count 8); and violations of due process and double
jeopardy rights under the Fifth and Sixth Amendments (count 9).
Construed generously, Heard’s complaint may be read to seek
damages for any or all of these alleged violations.
        The district court adopted the magistrate judge’s
recommendation that these claims be dismissed because Heard
failed to show that his “conviction or sentence has been reversed
on direct appeal, expunged by executive order, declared invalid by
a state tribunal authorized to make such determination, or called
into question by a federal court’s issuance of a writ of habeas
corpus.” Heck, 512 U.S. at 487. But this requirement only applies
to claims seeking damages “for allegedly unconstitutional
conviction or imprisonment” or for harm caused by actions that
would invalidate a conviction or sentence. Id. at 486. Some of
Heard’s remaining claims may fall under this category, but without
specific factual allegations, that is far from certain. As the
complaint currently stands, we find that the district court erred in
denying Heard’s claims for damages based on Heck.
USCA11 Case: 21-13256          Date Filed: 05/31/2022      Page: 6 of 6




6                       Opinion of the Court                   21-13256

       Of course, the same dearth of factual allegations that makes
Heck’s application uncertain also renders Heard’s complaint
inadequate under Rule 8, which requires a “short and plain
statement” of each claim for relief. Fed. R. Civ. P. 8(2). Though
we hold pro se pleadings to a “less stringent standard,” such
pleadings still “must suggest (even if inartfully) that there is at least
some factual support for a claim; it is not enough just to invoke a
legal theory devoid of any factual basis.” Jones v. Florida Parole
Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015). Heard has so far
failed to meet this standard. But because the report and
recommendation adopted by the district court gave no reason
beyond its erroneous reliance on Heck for dismissing Heard’s
damages claims, and because “a more carefully drafted complaint
might state a claim,” we conclude that Heard should be given a
chance to amend his complaint. Woldeab v. Dekalb Cnty. Bd. of
Educ., 885 F.3d 1289, 1291 (11th Cir. 2018) (quotation omitted).
       We therefore AFFIRM the district court’s dismissal of claims
2, 3, 4, 7, and 11 in Heard’s amended complaint; REVERSE the
dismissal of claims 1, 5, 6, 8, 9, and 10; and REMAND with
instructions to grant Heard leave to amend.